Citation Nr: 1526277	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  04-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus to include as secondary to service-connected hypertension and asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 1982 and from June 1983 to March 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).  

The Veteran provided testimony at a March 2015 Board hearing in Washington, DC.  The hearing transcript is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

During March 2015 Board hearing testimony, the Veteran reported being diagnosed with type 2 diabetes three months post-service in 1992, at the Friedberg Clinic in Friedberg, Germany and the Hanau Clinic in Hanau, Germany.  He indicated that these were local military clinics.  Medical records from the Friedberg Health Clinic dated up to January 1994 are of record, but do not reflect treatment for or a diagnosis of diabetes mellitus.  October 1991, January 1992, and December 1992 pathology reports identified blood glucose readings between 98 and 106, which are shown on the reports to be within a normal range of between 65-115.  In order to afford the Veteran every benefit of the doubt, the Board finds, however, that a remand for any available medical records at the Hanau Army Health Clinic in Hanau, Germany is warranted. 

The Veteran contends that diabetes mellitus is caused by or aggravated medications prescribed for asthma and hypertension, to include prednisone, theodran, steroid inhalers for asthma, and Lipitor.  While the Veteran was afforded a VA examination in January 2003 to address diabetes mellitus, the examiner did not provide an adequate medical opinion addressing the Veteran's claim for service connection on a direct or secondary basis.  The examination report noted a diagnosis of diabetes mellitus (manifestation in 11/2000) but did not address the question of the likelihood that the condition was incurred in service or is caused or aggravated by a service-connected disability.  Accordingly, the Board finds that a remand for a supplemental VA medical opinion is necessary to address the etiology of currently diagnosed diabetes mellitus in light of the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any available outpatient treatment records from the Hanau Army Health Clinic in Hanau, Germany dated in 1992 and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  Thereafter, the AOJ should refer the appeal for a supplemental VA medical opinion to address claimed diabetes mellitus, to include the question of whether diabetes mellitus is secondary to service-connected hypertension and asthma and medications prescribed for the treatment of hypertension and asthma.  An additional examination is not required.  The record must be made available to the examiner along with a copy of this remand. 

The examiner should render the following opinions based on a review of the record. 

a.  Is it at least as likely as not that diabetes mellitus was incurred in service? 

b.  Is it at least as likely as not that diabetes mellitus manifested to a compensable degree within one year of service separation?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

c.  Is it at least as likely as not that diabetes mellitus is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected hypertension and/or asthma? 

d.  Is it at least as likely as not that diabetes mellitus is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by medications prescribed specifically for the treatment of hypertension and/or asthma, to include claimed prednisone, theodran, steroid inhalers for asthma, and Lipitor?

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a clear explanation for his or her opinion and must provide a discussion of the facts and medical principles involved. 

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

